             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:18-CR-3123
    vs.
                                                       ORDER
MIGUEL LUNA,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          49) is granted.

    2.    Defendant Miguel Luna’s sentencing is continued to October 25,
          2019, at 10:00 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 2nd day of August, 2019.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
